Citation Nr: 0117494	
Decision Date: 06/29/01    Archive Date: 07/03/01

DOCKET NO.  00-11 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma



THE ISSUE

Entitlement to an increased rate of special monthly 
compensation (SMC).



REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.



ATTORNEY FOR THE BOARD

Michael A. Holincheck, Counsel



INTRODUCTION

The veteran served on active duty from August 1968 to 
December 1978.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from August and October 1999 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Muskogee, Oklahoma.

The veteran was denied entitlement to service connection for 
a T11-T12 incomplete spinal cord injury as secondary to his 
service-connected disabilities in January 1997.  The veteran 
was notified of this determination and of his appellate 
rights, but did not perfect a timely appeal.  See 38 C.F.R. 
§§ 20.302, 20.1103 (2000).  The veteran attempted to reopen 
his claim in September 1998.  However, the RO found that no 
new and material evidence had been submitted and denied the 
veteran's request to reopen in March 1999.  38 C.F.R. §3.156 
(2000).  The veteran was notified of the RO's action and of 
his appellate rights.  However, he did not appeal.  38 C.F.R. 
§§ 20.302, 20.1103.

The veteran's representative submitted written argument in 
January 2001 on behalf of the current appeal.  The 
representative argued that there was a grave procedural error 
in the January 1997 rating decision that would affect the 
finality of that rating decision.  He cited to Hayre v. West, 
188 F.3d 1327, 1333 (Fed. Cir. 1999).  It was also maintained 
that there was "error" in the March 1999 decision to deny 
reopening.  The Board construes this statement as raising a 
claim of clear and unmistakable error (CUE) in the March 1999 
rating decision.

Finally, it should be pointed out that the issue of service 
connection for a T11-T12 incomplete spinal cord injury was 
previously adjudicated on a secondary basis only, as noted 
above.  However, the veteran alleged in a multi-page post-
traumatic stress disorder (PTSD) statement that he suffered 
injuries which required a full body cast while in Vietnam and 
that he underwent many months of rehabilitation in Japan and 
at several Army hospitals in the United States.  This was 
again noted in the discharge summary from Midwest Regional 
Center dated in February 2000.  The Board finds that a claim 
for direct service connection for a T11-T12 injury can be 
inferred from the veteran's statements and description of 
extensive treatment in service.  The RO has not yet had the 
opportunity to address the secondary service connection 
issues raised by the veteran's representative, or the issue 
of direct service connection for a T11-T12 spinal cord 
injury.  Accordingly, those issues are referred to the RO for 
such further development as may be necessary.  (Contrary to 
the representative's argument, the Board does not find that a 
claim of service connection is intertwined with the question 
of entitlement to a higher rate of SMC.  Although a grant of 
service connection for additional disability may later affect 
VA's analysis of whether a higher rating of SMC should be 
assigned, the issue now before the Board requires 
consideration of entitlement to higher SMC based on the 
disabilities currently service connected.  (The RO has 
already considered loss of use of the left lower extremity 
for the purpose of assigning SMC.  See 38 C.F.R. 
§ 3.383(a)(4) (2000).))


REMAND

The Board notes that the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096, became effective 
during the pendency of this appeal.  Among other things, this 
law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims (Court) in Morton v. 
West, 12 Vet. App. 477(1999), opinion withdrawn and appeal 
dismissed sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  It 
also includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7(a), 114 Stat. 2096, 2099.  See VAOPGCPREC 11-00; 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  

The veteran is service-connected for multiple disabilities.  
These include a 100 percent rating for PTSD and multiple 
orthopedic disabilities that combine for a rating greater 
than 60 percent, including a right shoulder disability rated 
as 50 percent disabling.  Further, the veteran is service 
connected for an above-the-knee amputation of the right leg 
and has been awarded SMC in part for the anatomical loss of 
the right leg above the knee with loss of use of the left leg 
at a level preventing natural knee action with a prosthesis 
in place.  (As noted above, the left leg loss of use has not 
been service connected, but has been treated as such for the 
purpose of assigning SMC.  38 C.F.R. § 3.383(a)(4) (2000).)  
The latest rating decision to delineate the veteran's SMC 
reflects that he is entitled to SMC at the rate specified in 
38 U.S.C.A. § 1114(n) (West 1991 & Supp. 2000).  See 
38 U.S.C.A. § 1114(p) (West 1991 & Supp. 2000); 38 C.F.R. 
§ 3.350(f)(4) (2000).  The Board notes that this is in 
contrast to the last paragraph in a May 2000 statement of the 
case which indicates that the veteran is in receipt of SMC at 
the rate intermediate between the rates set out in § 1114(n) 
and § 1114(o).  

The veteran's current claim is for a higher rate of SMC.  In 
large measure he argues that he should be receiving the rate 
established by 38 U.S.C.A. § 1114(r)(1) (West 1991 & Supp. 
2000) on account of his need for aid and attendance.  See 
38 C.F.R. § 3.350(h) (2000).  Under the provisions of 
§ 1114(r), a veteran receiving the maximum rate under 
38 U.S.C.A. § 1114(o) or § 1114(p) who is in the need of 
regular aid and attendance will be entitled to the additional 
allowance.  This additional allowance is payable whether or 
not the need for regular aid and attendance was a partial 
basis for entitlement to the maximum rate under § 1114(o) or 
§ 1114(p).  38 C.F.R. § 3.350(h).  Also, a veteran receiving 
compensation at the intermediate rate between § 1114(n) and 
§ 1114(o), plus SMC under 38 U.S.C.A. § 1114(k) who is in the 
need of regular aid and attendance will be entitled to the 
additional allowance.  The question therefore before the 
Board is whether the veteran meets any of these requirements 
preliminary to the award of SMC under § 1114(r).  This 
requires consideration of whether the veteran should be 
awarded the rate at § 1114(o) or at the intermediate rate 
between § 1114(n) and § 1114(o), and if so, whether he 
requires the regular aid and attendance of another and is 
entitled to the § 1114(k) rate.  In order to answer such 
questions a remand for further evidentiary development is 
required.  

The following factors will be accorded consideration in 
determining the need for regular aid and attendance: 
inability of claimant to dress or undress himself, or to keep 
himself ordinarily clean and presentable; frequent need of 
adjustment of any special prosthetic or orthopedic appliances 
which by reason of the particular disability cannot be done 
without aid (this will not include the adjustment of 
appliances which normal persons would be unable to adjust 
without aid, such as supports, belts, lacing at the back, 
etc.); inability of claimant to feed himself through loss of 
coordination of upper extremities or through extreme 
weakness; inability to attend to the wants of nature; or 
incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the claimant from 
hazards or dangers incident to his daily environment.  
"Bedridden" will be a proper basis for the determination.  
For the purpose of this paragraph "bedridden" will be that 
condition which, through its essential character, actually 
requires that the claimant remain in bed.  The fact that 
claimant has voluntarily taken to bed or that a physician has 
prescribed rest in bed for the greater or lesser part of the 
day to promote convalescence or cure will not suffice.  It is 
not required that all of the disabling conditions enumerated 
in this paragraph be found to exist before a favorable rating 
may be made.  The particular personal functions, which the 
veteran is unable to perform, should be considered in 
connection with his condition as a whole.  It is only 
necessary that the evidence establishes that the veteran is 
so helpless as to need regular aid and attendance, not that 
there be a constant need.  Determinations that the veteran is 
so helpless as to be in need of regular aid and attendance 
will not be based solely upon an opinion that the claimant's 
condition is such as would require him to be in bed.  They 
must be based on the actual requirement of personal 
assistance from others.  See 38 C.F.R. § 3.352 (2000).

The Board notes that the veteran has not been afforded a VA 
examination for Aid and Attendance since August 1996.  
Multiple discharge summaries and treatment records have been 
added to the claims folder since that time but the veteran 
has not received a VA examination to assess his status.  An 
examination from a private physician was submitted in June 
1999.  However, the examination report was limited and 
incomplete and included diagnoses for non-service-connected 
disabilities as contributing to the need for aid and 
attendance.  Therefore, a current examination is required to 
properly assess the veteran's status.

Accordingly, the veteran's case is REMANDED for the following 
actions:

1.  The RO should ask the veteran, with 
the assistance of his representative, to 
identify dates, locations and names of 
all government and/or private health care 
providers and/or facilities where he has 
been treated for his service-connected 
disabilities.  The RO should make 
arrangements to obtain all medical 
records from all the sources reported by 
the veteran.  If private medical 
treatment is reported and those records 
are not obtained, the veteran and his 
representative should be informed and 
afforded an opportunity to obtain the 
records.  Efforts to obtain any records 
that are not already on file should be 
documented and any evidence received in 
response to the RO's requests should be 
associated with the claims folder.

2.  The RO should review the claims 
folder and ensure that all notification 
and development required by the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully 
satisfied.

3.  The veteran should be afforded a VA 
examination to determine his need for 
regular aid and attendance.  It should 
also be determined whether the veteran 
experiences any service-connected 
disability independent of the lower 
extremities that results in loss of use, 
or otherwise qualifies the veteran for 
SMC, such as at the rate established by 
§ 1114(k), or at rates § 1114(l) through 
§ 1114(n).  Specifically, the examiner 
should assess the current severity of all 
service-connected disabilities and 
comment on whether such disabilities 
render him permanently bedridden or so 
helpless as to be in need of regular aid 
and attendance.  Next, the examiner 
should comment on whether the veteran 
experiences loss of use of either upper 
extremity due to service-connected 
disability and/or requires regular aid 
and attendance due to service-connected 
disability other than that which causes 
loss of use of the lower extremities.  
The examination should be comprehensive 
and the entire claims folder and a copy 
of this remand must be made available to 
and reviewed by the examiner prior to the 
examination.  The examiner should provide 
complete rationale for all conclusions 
reached.

4.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report.  If the examiner 
fails to comply with the instructions 
noted above or fails to adequately 
respond to the specific opinions 
requested, the report must be returned to 
the physician for corrective action.  
38 C.F.R. § 4.2 (2000); Stegall v. West, 
11 Vet. App. 268 (1998).

5.  Thereafter, the RO should re-
adjudicate this claim.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


